DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 8 March 2022 containing amendments to the claims and remarks.
Claims 1-13 are pending.
The previous rejections of claims 1 and 2 under 35 U.S.C. 112, second paragraph are withdrawn in view of Applicant’s amendments to the claims.  The previous rejection of claim 9 under 35 U.S.C. 112, second paragraph is maintained.
The previous rejections of claims 1-13 under 35 U.S.C. 103(a) are withdrawn in view of the declaration of Mark G. White under 37 CFR 1.132.
A new ground for rejection of claims 1-5 and 9-13 is entered on the basis of statutory double patenting.
Claims 6-8 are indicated allowable.  The rejections follow.

Oath/Declaration
The declaration of Mark G. White under 37 CFR 1.132 filed 8 March 2022 is sufficient to overcome the rejection of claim 1-13 based upon Liu (S. Liu et al., Synthesis of Gasoline-Range Hydrocarbons over Mo/HZSM-5 Catalysts, 357 Appl. Catal. A 18-25 (2009)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 9, the specification discloses wherein the zeolite is the support (see specification, page 3, line 10; and page 8, line 24).  Thus, claim 9 recites the equivalent of “wherein the support comprises a support” which is indefinite as there is no basis to distinguish between the zeolite and the support.  Applicant’s remarks with respect to this rejection are not persuasive.  For example, Applicant remarks that “[t]he zeolite can be a catalytically active-active phase for alcohol-dehydration reactions, when it is properly processed to develop surface bound protons (H+) and it can play the role as a support of other catalytically-relevant species, such as metals, metal ions, and or metal complexes” (see Applicant’s remarks filed 8 March 2022, page 5, fourth paragraph).  Applicant’s remarks might be persuasive if the claim at issue recited “wherein the support comprises zeolite,” but it does not.  Rather, it recites “wherein the zeolite comprises a support.”

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 and 9-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim claims 1-8 and 15-17 of prior U.S. Patent No. 8,906,971.  This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 8 March 2022 regarding the rejection of claim 9 under 35 U.S.C. 112, second paragraph, has been fully considered but is not persuasive in view of the discussion supra at paragraph 10.
Applicant’s remaining arguments are considered moot in view of Examiner’s withdrawal of the rejections under 103(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771